CONCURRING AND DISSENTING OPINION OF
RICHARDSON, C.J., WITH WHOM MARUMOTO, J., JOINS
I respectfully dissent from the majority opinion as it concerns the rate of interest to which the condemnees are entitled for blight of summons damages.
The majority relies on City and County of Honolulu v. Bonded Investment Co., Ltd., 54 Haw. 385, 507 P.2d 1084 (1973) which allowed condemnees 5 per cent per annum as the proper or reasonable rate of interest to *529be utilized in computing blight of summons damages between the date of summons and the date of the order of possession.
The court in Bonded Investment premised its finding of the applicable interest rate on an interpretation of legislative intent with which I cannot agree. Essentially, the court said that because the legislature provided a 5 per cent figure as the rate of interest allowed from the date of the order of possession until the final payment, there is a strong indication that 5 per cent should also be awarded condemnees from the time of summons until the order for possession. The court acknowledged that the legislature had not spoken directly on this issue.
In light of the necessity of awarding condemnees reasonable and just compensation for damages suffered from the date of summons, City and County of Honolulu v. Lord, 36 Haw. 348 (1943); In re Campbell’s Estate, 46 Haw. 475, 382 P.2d 920 (1963); and in view of the legislative silence on this point, I am constrained to disagree with the 5 per cent figure.
In State v. Coney, 45 Haw. 650, 372 P.2d 348 (1968) this court indicated that the goal of providing just compensation is best approached by awarding condemnees interest at the “normal commercial rate” prevailing in this state. A workable definition of this crucial phrase was attempted in Lehigh Valley Trust Co. v. Pennsylvania Turnpike Commission, 401 Pa. 135, 141, 163 A.2d 86, 89 (1960) . The court stated that the normal commercial rate is the rate of interest charged by lenders to the average, normal borrower whose credit is not “prime” or unquestionable.
In United States v. 100 Acres of Land, 468 F.2d 1261, 1269 (9th Cir. 1972) the Court stated that “interest, at a proper and reasonable rate, is an element of just compensation to be determined in the judicial process” (emphasis supplied). The Court also decided that the proper rate of interest is a “factual question and should *530be determined by the trier of fact.” I agree with both of the above propositions.
Thus, the precise figure should be a factual matter varying from case to case depending upon evidence adduced at trial pertaining to the rate of interest which institutional lenders of this state would charge.
I would reverse on the rate of interest.